Citation Nr: 1505033	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to March 30, 2012.

2.  Entitlement to an evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD), effective March 30, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1993 through August 1994.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In pertinent part, this rating decision continued a rating of 50 percent for post-traumatic stress disorder (PTSD), and denied entitlement to TDIU.  The Veteran perfected his appeal of these issues to the Board, and testified at a hearing before a Veterans Law Judge in January 2012.  A transcript of that hearing is of record, and has been reviewed. 

The Board remanded this case to the AOJ in March 2012 in order to obtain additional psychiatric and physical VA examinations.  The Board finds that the RO complied with all of the Board's remand directives.  See Stegal v. West, 11 Vet. App. 268 (1998).  

A November 2012 rating decision increased the Veteran's evaluation for PTSD from 50 percent to 70 percent, effective March 30, 2012.  This constitutes only a partial grant of the benefit sought on appeal.  Accordingly, the claim of entitlement to increased schedular ratings for the Veteran's PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veterans Law Judge who presided over the January 2012 hearing is unable to render the Board's final decision in this matter.  Therefore, the Veteran was afforded the opportunity to have a second hearing, before a different Veterans Law Judge. The Veteran testified before the undersigned Veterans Law Judge in an October 2014 hearing, and a transcript of this testimony is of record.      

The issues of entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to March 30, 2012, and in excess of 70 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 30, 2012, the Veteran was service-connected for PTSD, rated at 50 percent; residuals of avulsion of the flexor digitorium profundus tendon, 4th left digit, rated at 10 percent; residuals of a fracture to the 5th metatarsal, left foot, rated at 0 percent; and a facial scar, rated at 0 percent.  The Veteran's combined rating prior to March 30, 2012 was 60 percent.  Effective March 30, 2012, the Veteran's evaluation for PTSD was increased to 70 percent, and his combined evaluation remained 70 percent.

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, especially PTSD, preclude him from securing or following a substantially gainful occupation.
 

CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Such action represents a complete grant of the claim to TDIU.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014). 

VA regulations allow for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), when service-connected disabilities prevent a Veteran from obtaining and maintaining substantial gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  TDIU can be awarded on a schedular basis if the Veteran has one disability, rated at least 60 percent disabling, which precludes substantially gainful activity, or if the Veteran has an impairment rated at 40 percent, with additional disabilities that produce a combined rating of 70 percent, and service-connected disabilities preclude substantially gainful activity.  38 C.F.R. § 4.16(a).  Disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

Employment which does not produce an income in excess of the Census Bureau's poverty threshold for one person is considered to be marginal employment, not substantially gainful employment.  Depending upon the particular circumstances of a workplace, employment which is produced only in sheltered environments (such as a family business or sheltered workshop) may also constitute marginal employment. 38 C.F.R. § 4.16(a).  

The Veteran had a combined evaluation of 60 percent through March 29, 2012.  His service-connected conditions during this period included (1) posttraumatic stress disorder (PTSD) (evaluated at 50 percent); (2) residuals of avulsion of the flexor digitorium profundus tendon, 4th left digit (10 percent); (3) residuals of a fracture to the 5th metatarsal, left foot (0 percent); and (4) a facial scar (0 percent).  
The Veteran's service-connected PTSD and residuals of avulsion of the flexor digitorium profundus tendon both stem from a single in-service assault.  For this reason, these conditions are viewed as one disability, rated at 60 percent prior to March 30, 2012.  38 C.F.R. § 4.16(a).  As of March 30, 2012, the Veteran's evaluation for PTSD was increased to 70 percent.  Therefore, the Board finds that the Veteran has satisfied the schedular requirements for a grant of TDIU through the entirety of the period on appeal.  

In order to establish that the Veteran's service-connected disabilities have precluded substantially gainful work through the period on appeal, the Board must first ascertain that the Veteran has not performed substantially gainful work through the period on appeal.  In his June 2008 claim for a TDIU, the Veteran indicated that his service-connected PTSD and left hand disabilities prevented him from securing or following any substantially gainful occupation.  He reported working for six years as a plumber, from 1995 to 2001, and working from 2002 to 2004 as a tile installer.  The Veteran reported last working full-time in November 2007, when he became too disabled to work.  In an August 2008 statement, the Veteran clarified that he had been self-employed as a handyman and tile installer from 2004 through 2007, but had been unable to perform these tasks since November 2007.  In August 2008, the Veteran's former supervisor at his family business indicated that he had employed the Veteran in flooring work from September 2004 through November 2007, on a full-time basis, without any special concessions.  The supervisor stated that the Veteran had stopped working due to his "bad shoulders." 

The Board notes that the Veteran and his former supervisor characterize his work during the period 2004 through 2007 differently; the Veteran asserts that he was self-employed, while the supervisor asserts the Veteran worked for the family business on a full-time basis.  However, this distinction is immaterial to the instant matter.  The Veteran and his former supervisor agree that he stopped full-time work in November 2007, before the beginning of the period on appeal, and describe the work performed in similar terms. 

At his July 2009 VA PTSD examination, the Veteran reported that he had not worked since December 2007.  At his December 2009 VA PTSD examination, the Veteran reported that he had recently resumed work on a self-employed basis, but at a March 2010 hearing before a Decision Review Officer, the Veteran testified that his self-employment was only sporadic.  At his July 2010 VA PTSD examination, the Veteran reported that he had abandoned contracting work.  At his April 2012 VA PTSD examination, the Veteran reported that he had stopped working by the end of 2009, performing only "very little" self-employed work thereafter.  

The Board acknowledges that further inquiry could be undertaken with a view towards additional development of the Veteran's earnings and employment history.  However, the Veteran's reported employment history during the period at issue is credible.  See Caluza v. Brown, 7. Vet. App. 498 (1995) (noting that "Credible testimony is that which is plausible or capable of being believed.").  The regulations specify that marginal employment shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment may also be found on a facts found basis, such as when the Veteran works in a protected environment or sheltered workshop, even if the income exceeds the threshold.  The Board finds the intermittent self-employment does not constitute substantially gainful employment.  See, e.g. 38 C.F.R. § 4.17(a)(specifically noting that self-employment working odd jobs would be marginal employment for a total rating for pension purposes).  Accordingly, the Board concludes that the Veteran has been unemployed or marginally employed throughout the period on appeal.  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.   

In this regard, on the Veteran's application for TDIU he related that has a high school education and also received a gas license and completed special training in plumbing, heating and floor installation.  

A VA examination in August 2000 noted that efforts to surgically repair the tendon had met with only "minimal" success.  The Veteran's little and ring fingers experienced numbness, and could not fully extend these fingers or close his left hand.  The Veteran also reported numbness and weakness.  Although right-handed, these symptoms impaired the Veteran's ability to manipulate tools and objects as a plumber.  Decreased grasp and inability to fully move the little and ring fingers was also observed on examination, and the Veteran was noted to hold these fingers in a posture of flexion in and August 2000 x-ray study.

At a VA examination in February 2002, the Veteran alleged that his left hand impairment (due to tendon injury) had prevented him from taking over his father's plumbing business.  On examination, the Veteran was able to make a fist, but the fifth digit (little finger) did not actively straighten, and hyperextension was noted.  Sensation was severely diminished in much of the left hand.

An April VA 2008 examination found that the Veteran's PTSD symptoms would decrease work efficiency and capacity for occupational tasks "only during periods of significant stress."  

The Social Security Administration (SSA) afforded the Veteran a psychological evaluation in May 2009, and the SSA examiner found that the Veteran would experience only mild impairments on a day-to-day basis due to PTSD symptoms.  An SSA psychologist reviewing the Veteran's SSA claims file concluded that that Veteran could understand and remember simple and complex tasks, work in two-hour blocks over the course of a normal workday, and tolerate at least limited interaction with the public, co-workers, and supervisors.  SSA denied disability benefits.

A July 2009 VA PTSD examiner concluded that the Veteran's PTSD symptoms would produce only occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks. 

In September 2009, a VA examiner indicated that the Veteran's service-connect left hand impairment was permanent, and would preclude work that required the use of both hands.  In particular, the Veteran would be unable to resume his previous employment as a plumber or tile installer. 

At his December 2009 VA PTSD examination, the Veteran became sufficiently angry to leave before his examination had been completed.  The examiner indicated ongoing outbursts of anger and sleep problems might reduce the Veteran's reliability in a work setting, but stated that the Veteran was "functioning fairly well" in his own business.  The Board notes that, per the employment history discussed above, the Veteran was in fact functioning at only a marginal level in self-employment, and largely abandoned self-employment shortly after the December 2009 examination.     

A July 2010 VA examination report warned that the Veteran's PTSD symptoms would result in reduced reliability and productivity if working alone, and deficiency in work involving other people.  This examiner also indicated that the Veteran had "some success" working alone - but, as discussed herein, this success was decidedly limited. 

A March 2012 VA examination was noteworthy for its conclusion that the Veteran's service-connected left hand disability would not have an impact upon employment.  However, the examiner did report painful flexion and extension of the long finger, ring finger, and little finger of the left hand.

An April 2012 VA PTSD examination noted the Veteran experiences irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Moreover, the Veteran was assessed with difficulty in understanding complex commands, inability to establish and maintain effective relationships, and suicidal ideation.  While the examiner noted the symptoms were severe and made it particularly difficult to function in social and work world, the examiner did not find the condition caused total occupational and social impairment.  Rather, the examiner concluded the PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, as well as impaired judgment and difficulty in adapting to work or work-like settings

The Veteran's treating VA psychiatrist, Dr. G., opined as follows in notes of January 2012, March 2012, April 2012, July 2012, and March 2013:

"It remains clear, in my professional opinion, beyond a reasonable doubt, that
Mr. Miles is incapable of working in any capacity b/o flashbacks, nightmares,
hypervigilance, emotional numbing, despair, increasing hopelessness, loss of
functioning of his left arm from the knife attack and the failed subsequent
surgery (all during active duty) [. . .]"

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. 

In the present case, the Veteran has attempted to work at times throughout the period on appeal, but has been ultimately unsuccessful.  While the VA treatment records reflect symptoms of varying severity, the Board finds the reports of Dr. G. to be very probative.  Furthermore, the Veteran's lay statements also indicate the Veteran is unemployable because of his service-connected disabilities.  At the March 2010 Board hearing, the Veteran testified that his PTSD produces substantial memory impairment.  During his October 2014 Board hearing, the Veteran testified that his PTSD made public interaction "almost like running a marathon."  The Veteran also testified that he had stopped work due to his PTSD symptoms and symptoms of his service-connected injuries.  Furthermore, the Board notes that the Veteran testified that he has worked in heating and plumbing all of his life.  Thus, the September 2009 VA examination opining that the Veteran was unable to return to his profession of plumbing or installing tile is significant.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).   

Considering the Veteran's education and work history and in light of the evidence indicating the service-connected flexor digitorium profundus tendon of the 4th left digit imposes significant vocational limitations in the field the Veteran is trained in and the opinions of Dr. G. that the PTSD further renders the Veteran incapable of working, the Board is of the opinion that the point of equipoise has been reached in this matter.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities. 38 C.F.R. § 4.16(a).


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

The Veteran seeks an evaluation for PTSD in excess of 50 percent prior to March 30, 2012, and in excess of 70 percent thereafter.  While the Board regrets the additional delay, further development is necessary before these issues can be adjudicated.

The Veteran was last afforded a VA mental health examination in April 2012.  At his April 2014 hearing before the Board, the Veteran testified that he had discontinued mental health care following the departure of his previous VA treating  physician 8 months previously, and that his pain and PTSD symptoms were "getting worse, [they're] not getting better."  Accordingly, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board observes that the most recent VA medical treatment record available was produced on March 22, 2013.  This record of a medication management and psychotherapy session was submitted by the Veteran in October 2014; other than this note, the most recent VA medical treatment records available were produced on July 18, 2012, and uploaded to the Virtual VA electronic file in August 2012.  On remand, updated VA medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Health Care System produced after July 18, 2012 and associate them with the claims file.


If the Veteran's records discussed above are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate his claims, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


